Violation of freedom of expression and discrimination on the basis of sexual orientation in Lithuania (debate)
The next item is the debate on:
the oral question to the Commission by Renate Weber, Sophia in 't Veld, Leonidas Donskis, Cecilia Wikström, Alexander Alvaro, Sonia Alfano, Gianni Vattimo, Sarah Ludford and Ramon Tremosa i Balcells, on behalf of the ALDE Group, on violation of freedom of expression and discrimination on the basis of sexual orientation in Lithuania - B7-0669/2010),
the oral question to the Commission by Ulrike Lunacek, on behalf of the Verts/ALE Group, on violation of the freedom of expression and discrimination on the basis of sexual orientation in Lithuania - B7-0803/2010),
the oral question to the Commission by Cornelis de Jong, on behalf of the GUE/NGL Group, on violation of the freedom of expression and discrimination on the basis of sexual orientation in Lithuania - B7-0804/2010), and
the oral question to the Commission by Michael Cashman, Monika Flašíková Beňová and Claude Moraes, on behalf of the S&D Group, on violation of the freedom of expression and discrimination on the basis of sexual orientation in Lithuania - B7-0005/2011).
author. - Madam President, we are discussing today, and not for the first time, legislation that may be passed by the Lithuanian Parliament with a potentially very negative effect on the position of lesbian, gay, bisexual and transgender (LGBT) people in Lithuania. I think it is unfortunate that we are discussing the subject again, as Parliament has already passed a resolution on it.
I think the resolution we have proposed for vote tomorrow is very clear. We would appeal to our Lithuanian colleagues to reflect further on this matter and to make sure that whatever legislation they pass will not discriminate against LGBT people.
I do not have much to say about the resolution, but I think it is becoming increasingly clear that the European Union needs to equip itself with stronger legal instruments for the enforcement of fundamental rights. We recently debated the controversial media law in Hungary and now we are facing very similar issues.
We have laid down the principles - the shared values of 500 million citizens - in the European treaties but, when it comes to putting them into practice, we run into trouble. Therefore, Commissioner, I would like to hear your views on our proposal for a European road map for LGBT rights. The European Union has done a lot for gender equality in the past and, indeed, we have regular road maps for gender equality. We have all sorts of strategies to combat racism and xenophobia, to combat social exclusion and to strengthen fundamental rights, but not for LGBT people. I think it is very urgent and very necessary that we have such a strategy: a strategy to fight prejudice, ignorance, discrimination and hatred and to strengthen the rights of LGBT people.
There are many examples of the problem. Today, we are discussing the amendments which have been put to the Lithuanian Parliament, but that should not distract us from the fact that homophobia exists in all Member States.
I would like to bring another fact to your attention, Commissioner, and to hear your views on it. This concerns the European asylum policy, and the fact is that people seeking asylum because they are prosecuted on grounds of their sexual orientation in a Member State which I will not name have to undergo something known as a phallometric test. This is particularly degrading. It has no place in the European Union and I would like to hear what the Commission intends to do about it.
author. - Madam President, my colleague, Mrs in 't Veld, has already explained what the resolution is about and referred to it and I strongly agree with the question she put to you, Commissioner: what about a road map for LGBT rights in this common European Union?
But I would like to take a different angle to hopefully convince those in this Parliament who have not yet decided on voting in favour of this resolution. You know what? Last summer, four Members of the European Parliament, Mrs in 't Veld, myself, Mr Cashman and Mr Fjellner, representing four groups, the majority of this Parliament, were in Vilnius, in Lithuania, together with the first Baltic Pride to be held in Vilnius, empowering and supporting lesbian, gay, bisexual and transgender people in this city and we were there under the European flag telling everybody, 'this flag protects us, lesbian, gay, bisexual and transgender people, and that is true also for Lithuania'.
Now, what would happen to us and to Lithuanians who next year might go marching in favour of our equal rights in Vilnius if this law is adopted in the Seimas? Each one of us could be fined up to EUR 2 900 for publicly promoting sexual orientation - meaning homosexuality in this case, because I guess for heterosexuality that does not apply. Is that really what this Parliament would want? Is that what the Parliament of Lithuania would want, the parliament of a country which, 20 years ago, struggled for its own freedom, with lesbians and gays among the people struggling for that freedom?
So I am very happy that the President of Lithuania, Mrs Grybauskaitė, former Commissioner, and the government of Lithuania, have already said that this proposed law contravenes Lithuania's obligations under its own constitution. I hope it will be clear that different forms of sexuality, of sexual orientation, of forms of living, have been part of all cultures and of all societies and are so in Lithuania, as well, and that hiding facts like that from the public, from young people, is simply a basis for inciting hatred, hate speech and hate crimes. That is something that I think nobody in this Parliament or in the Lithuanian parliament would want.
Therefore, I hope that we will have the support of this Parliament and of the Commissioner for the resolution. We do not need your support, but I hope we have it.
Madam President, I would like to add my voice to what the previous speakers have said, but I would also highlight another aspect of this issue: finalising the proposed amendment may have serious consequences for people other than just the LGBT community in Lithuania. This is another example of a law which could be used to deny recognition to the partnerships and marriages of same-sex couples from other Member States. We have already debated this in this House, in September last year, and, because some questions remained unanswered then, we and other members of Parliament sent a letter requesting clarification. Your Commissioner sent us a reply, in which, amongst other things, he wrote that the residence rights of such couples is recognised by European law. I have this question to put to you: are you also going to challenge Lithuania in cases where one of the partners is not a national of a Member State? I would appreciate a very clear answer on this.
I have read in the Commission Work Programme that, in 2013, the Commission is going to draft a legislative proposal on the mutual recognition of the effects of certain acts of civil status. My question is: Does that proposal also include the mutual recognition of marriages and partnerships? If so, that is, in itself, good news, but why only in 2013?
The Commission has announced that it will take the necessary action once its officials have analysed the Lithuanian legislation, and my question is: has the analysis been carried out yet and have your officials, as part of that analysis, considered what the consequences could be for the recognition of same-sex couples from other Member States?
What action will the Commission take against Lithuania, then, and what will it do about Romania, for example, whose legislation specifically excludes recognition?
Finally, Commissioner, you promised during the September debate that you would respond rapidly to the report by the European Fundamental Rights Agency on homophobia. However, in your letter, you simply referred to the Commission's annual report. Do you not think that, in light of the developments in Lithuania, that matter should be given much more attention? Could you also make a promise that you will issue a separate report on homophobia in the European Union as soon as possible?
Madam President, I have to say frankly that I do not understand what is happening in Lithuania, or rather, that we feel disenchanted and indignant about this.
Just when it seems that we are making progress in the European Union, at least insofar as we know what basic human rights are, we get a signal from one of the Member States that this simply is not true.
The idea that it is necessary to prohibit by law, for example, the promotion of relationships other than heterosexual ones seems to us to be unbelievably regressive, riding roughshod over what we have achieved together on human rights over recent years in the European Parliament and in cooperation with you, the Commission.
Protecting the spiritual health of children is just a shameful pretext exploited by insecure politicians. We must and we want to protect children. We must protect them particularly against violence and poverty, and we want to provide the conditions for their education, safety and personal development. Everyone, however, or a majority of us, know from our own experience that children are not harmed by displays of affections and love, nor by the promotion of relationships other than heterosexual ones.
I therefore firmly believe that it is no longer appropriate in this day and age for us to hold discussions with the proponents of such views, Commissioner, or to keep on trying to explain something to them. To try and explain to them why their views are so woefully misguided.
In my opinion, there is a need to take decisive action. There is a need to state unambiguously that attempts at homophobic legislation are unambiguously contrary to the fundamental principles of the European Union, and are quite clearly in conflict with the treaties, with the Charter of Fundamental Human Rights and with the European Convention on Human Rights. They do not respect freedom of expression and information or freedom of assembly, or the prohibition on discrimination based on sexual orientation.
I would also like to ask, Commissioner, in the event that such a law is passed, whether the Commission will initiate proceedings against Lithuania concerning the violation?
Vice-President of the Commission. - Madam President, I would like to start by stressing that the Commission unambiguously rejects homophobia because it is a blatant violation of human dignity.
That is also why, on 22 November 2010, I visited Lithuania and discussed with President Dalia Grybauskaitand the Minister of Justice the proposal to amend the Administrative Code, which establishes a new offence punishable by a fine for 'the promotion of homosexual relations or financing of such promotion in public places', as well as the related proposal to amend the Penal Code.
According to the latest information in my possession, the adoption by the Lithuanian Parliament of this draft amendment to the Administrative Code was postponed and is now expected to take place in spring this year. This means that it is still under discussion.
The Commission is examining the proposals to amend the Lithuanian Administrative and Penal Codes, as well as other Lithuanian legislation, from the perspective of compliance with relevant EU law.
In 2009, the Commission expressed serious concerns to the Lithuanian authorities in relation to the compatibility with Union law and fundamental rights of the Lithuanian Law on the Protection of Minors against the Detrimental Effect of Public Information. Following the Commission's intervention, this law was amended in December 2009.
The law qualifies as detrimental to minors information that 'expresses contempt for family values, encourages the concept of entry into a marriage and creation of a family other than stipulated in the Constitution of the Republic of Lithuania and the Civil Code of the Republic of Lithuania'. The practical application of this law may raise questions in terms of compliance with the e-Commerce and Audiovisual Media Services Directives and with the principle of non-discrimination. The Commission is continuing to look into this matter.
According to the information in my possession, an amendment to the Law on Provision of Information took effect on 18 October 2010. This amendment prescribes that 'advertising and audiovisual commercial communication [...] must not contain manifestation or promotion of sexual orientation'. If these provisions were to remain in the law, we would see the same problems in terms of compliance with the Audiovisual Media Services Directive and possible violation of Article 21 of the EU Charter of Fundamental Rights.
In May 2010, the Commission wrote to the Lithuanian Government expressing worries about the last-minute suspension of the Baltic Gay Pride event. You will remember this. We recalled in that letter that freedom of peaceful assembly, as provided for in the European Convention on Human Rights and Article 12 of the Charter, is one of the principles on which the Union is founded. On that basis, Baltic Gay Pride was held on 8 May 2010: that was the event to which a previous speaker referred.
As regards the question of a possible European strategy on the fight against homophobia, the Commission's priority is to ensure that EU legislation complies fully with the EU Charter of Fundamental Rights, including Article 21 prohibiting discrimination on the ground of sexual orientation. How this is to be achieved was explained very clearly in the Commission's communication on the strategy for effective implementation of the Charter of Fundamental Rights, adopted on 19 October 2010. We will come back to this matter in the annual report on application of the Charter, which also covers progress on the application of Article 21. That will happen in spring of this year.
According to this logic, the phallometric test as a procedure under asylum policy is, of course, subject to EU law and relates directly to Article 21 of the Charter, which prohibits discrimination on the grounds of sexual orientation. This clearly means that if, in EU law or in its application at national level, there is discrimination, then the Union is empowered to intervene. It is very clear that the Union can intervene here.
To conclude, I would like to reiterate the Commission's strong commitment to combating homophobia and discrimination based on sexual orientation, to the full extent of the powers conferred by the treaties.
Regarding the recognition of civil status, we have no intention of proposing any legislation that would interfere with Member States' substantive family law or modify national definitions of marriage. This is subsidiarity. Our green paper on recognition of civil status is designed for cross-border situations, such as the recognition of birth certificates, and is not concerned with the recognition of same-sex marriage. We must not mix things up. It is for the Member States to define what marriage is. It is for the European Union to permit free movement and non-discrimination. These are two completely different things. Such is the position in European law and that is what we apply in real terms.
on behalf of the PPE Group. - Madam President, the EPP is committed to upholding the values and principles upon which the Union is founded, in particular, the respect for human rights. Europe should fight against all forms of discrimination and that includes discrimination on the basis of sexual orientation. At the same time, we have to respect the right of any democracy, as long as it respects human rights and the non-discrimination principle, to discuss, modify and adopt national laws, without interfering in the debates of national parliaments, without infringing the principle of subsidiarity and without acting or condemning a Member State prematurely.
We do not like the idea of condemning a Member State, especially since, in this particular case, the proposed modifications have not even been voted on by the plenary of the Lithuanian Parliament and are still under review by the Lithuanian authorities. Not only that, but the proposed modifications have already been deemed to be in conflict with European law by the Lithuanian authorities themselves, who have declared that they will be taking action to remedy the situation and to respect the principle of non-discrimination on the grounds of sexual orientation. So this proposed legislation will probably not even make it onto the statute book of Lithuania and therefore there is no need to condemn this Member State.
To conclude, I do hope nonetheless that tomorrow, the EPP will be able to support the joint resolution as long as it does not condemn any individual Member State and as long as it is modified to make it more balanced.
on behalf of the ALDE Group. - Madam President, I hope very much that Lithuania will learn from the experience in the UK, which went through its own agonies of having a law which banned the promotion of homosexuality in schools. David Cameron, then Conservative leader and now Prime Minister, said 18 months ago that his party was wrong in its support for that 1988 law, which was subsequently repealed. Indeed David Cameron predicted that the first openly gay Prime Minister in the UK would be a Tory. We will see, but that is what he predicted.
So you could see a huge change in attitudes in the space of two decades. This development in attitudes, which my colleague, Charles Tannock, knows a lot more about, and this move by the centre right are reflected in a quite modest and moderate EPP resolution and, indeed, in Simon Busuttil's opening remarks. I am hopeful that the EPP might be able to rally to the main resolution if most of their amendments are accepted in the vote tomorrow.
The situation in the UK has been transformed to the extent that the proprietors of a small guest house were today forced to pay compensation to a gay couple whom they refused to allow to stay, in breach of the law. As the judge remarked, these proprietors were perfectly at liberty to hold or discuss their personal views on homosexuality, but what they could not do was discriminate on the basis of those views. It is talk, discussion, debate, right of assembly that would be affected by the proposed Lithuanian laws.
Banning the promotion or propagation of homosexuality is likely to have a chilling effect on free speech and discussions, as the Fundamental Rights Agency has pointed out. I join Sophie in 't Veld in calling for an EU road map to combat homophobia and discrimination and I call on everyone across the political spectrum in this House to unite in support of the whole range of human rights.
Madam President, this is not the first time that Lithuania has violated the EU's basic values and the EU Treaty. Their Parliament seems to be becoming ever more shameless in the way in which it is curtailing gay rights.
We must take action to stop this. The values and laws of the EU cannot be treated like an à la carte menu - we will take this dish, but not that one. Anyone who wants to become and remain a member of the EU must comply with all our legislation. That applies to Lithuania, but it equally applies to France and the Netherlands. Suppose the Netherlands, for example, starts tampering with the rights of migrants at some point in the future. We must take action. If we do not do this, it will mean that no one in the Union will actually be able to feel that they are really well protected.
I am pleased that the Commissioner has immediately started a legal analysis and I hope it will be followed up on very soon. Because, surely, we cannot allow a situation where people first become a casualty of these laws and then have to go to neighbouring Member States to seek their rights as EU citizens through the European Court of Human Rights.
on behalf of the ECR Group. - Madam President, the EU is founded on the principle that all its citizens enjoy equal rights and freedoms. Every country that wants to become a Member State of the EU must commit to that principle and be signatory to the ECHR, not least with regard to sexual orientation.
When Lithuania joined the EU seven years ago, it pledged to uphold our common values of tolerance and equality. Since then, the EU's Charter of Fundamental Rights - and I believe its Articles 12 and 21 - have come into force, further guaranteeing in law citizens' freedom from discrimination on the grounds of sexual orientation at EU institutional level.
As a spokesman for my party and group on human rights issues outside the Union, I can say categorically that the ECR upholds and endorses principles of equality, tolerance and diversity everywhere.
However, many Europeans do hold traditional views with regard to homosexuality, often based on religious conviction. Just as we seek to uphold the law to protect LGBT rights, so too should we seek to ensure that those who wish to express contrary, non-inflammatory views within the bounds of the law regarding free speech should be free to do so as well.
Undoubtedly, Lithuanian society remains, by and large, conservative and we should understand that. People are entitled to their own private views, but at an institutional and legal level, we cannot compromise on the principle that we are all equal. Equality is a hallmark of our progressive society in Europe, and I believe in fact that the legal safeguards and individual rights guaranteed by the EU acted as a kind of magnet to countries such as Lithuania as they emerged from communist totalitarian domination.
I would therefore urge the Lithuanian authorities to reflect on the fact that the EU is committed to preventing the marginalisation, vilification and persecution of minorities that was so commonplace throughout Europe for the first half of the 20th century. The Commission should indeed look at this proposed draft Lithuanian piece of legislation and pronounce whether or not, in its opinion, this piece of legislation is compatible with EU law - although, as Simon Busuttil put it, it is entirely possible that this bill will not become law, as Lithuania is a democracy and is only too well aware of all the issues we are going to raise in this debate tonight.
on behalf of the GUE/NGL Group. - Madam President, the proposed law to ban what is called the public promotion of gay relations in Lithuania is another excuse to crush the rights of gay, lesbian, transgender and bisexual people in that state.
How cruelly ironic that a country which threw off the shackles of Stalinist dictatorship only 20 years ago should now revert to aping one of the many crimes of that system: the suppression of the right of people to live freely and in peace according to their own sexual identity.
I salute the courage of the hundreds of gay people and their supporters who braved the hate campaign against them to march in the Baltic Pride parade in Lithuania's capital, Vilnius, in May of last year. It is revolting to see right-wing politicians scapegoating gay people in Lithuania. The political establishment in that country has dismally failed its people, particularly the youth. Just as in Ireland, market capitalism and financial speculation have devastated the economies of the Baltic States, including Lithuania, where unemployment has rocketed to 18% and youth unemployment to a staggering 35%. In these circumstances, using minorities, including gay people, as scapegoats is a standard, cynical way to divert attention from the failures of the establishment.
Just as in the hate campaign against gays in Uganda, the homophobic campaign in Lithuania tries to insinuate that gay people pose a threat to children, implying sexual abuse of children. This is a poisonous slander, designed to confuse and mislead. It is a slander that would have parents look in the wrong direction to protect their children. Coming from Ireland, I can confirm tragically that threats to children come traditionally from within institutions where they are supposed to be safe, within certain families and within certain areas of the Catholic Church.
It is reprehensible that young people in Lithuania coping with their emerging sexuality - which is a difficult enough time - must now do so in a climate of intolerance and fear. So, we should stand in solidarity with the right of all people in Lithuania, in Russia, throughout the European Union, and elsewhere, to live in peace and in accordance with their own identities.
(BG) Madam President, the main message I get from the contributors is that they assume that the proposed changes will discriminate against homosexuals. However, they are not sure of this. It is just an assumption. That is why I was reminded a little of the film Minority Report, in which the local police used clairvoyants to convict people before they had committed the crime.
At the moment, Lithuania is precisely in this position: it is being condemned for something it has not yet done. Here also lies another fundamental problem which will haunt us for years to come, and that is the conflict between the different rights of different groups.
You know, for example, that the right to assembly which we are discussing here now is not unrestricted and absolute. An assembly must be peaceful; it has to be held under certain conditions which do not threaten public order.
I know this goes beyond the context of this particular case, but do not forget that in future, these conflicts of rights will become a huge problem for the European Union more and more often, and that, if we continue to expand the scope of so-called citizen's rights and freedoms, we will reach a point where we will have to decide whose rights and freedoms have priority over others.
(PL) Madam President, in Lithuania at the present time, we have a situation where, on the one hand, we are talking about the right of every democratically-elected government to create its own laws in its own country and, on the other, about the obligation to abide by human rights protected by European Union law and international conventions. The role of the European Parliament is undoubtedly, inter alia, to consider every case where there may be a violation of human rights, which may also result from membership of particular social groups. Parliament has proposed resolutions in this regard on numerous occasions. It has always opposed the violation of these rights.
Today's debate is also a result of the concern that a proposed change to Lithuanian law could lead to the restriction, for example, of freedom of speech in Lithuania on the grounds of sexual orientation. This concern is well-founded in the sense that the European Parliament has repeatedly raised instances of selective treatment of human rights in Lithuania by the government of that country. I am thinking here of ethnic minority groups in particular, which are not treated equally in Lithuanian law regarding the rights due to them. This is why it is worth stressing that draft laws of a country should comply with defined standards and be in accordance with European Union law, which guarantees equal treatment for specified minorities, including ethnic minorities.
(LT) Madam President, today, as we debate what is a sensitive issue for my country Lithuania, I would, above all, like to stress that, as an EU Member State, Lithuania respects human rights and freedoms and EU values. Unfortunately, there have been cases where individual Members of the Lithuanian Parliament have initiated laws that violate human rights and discriminate against citizens. However, I would like to report that last Wednesday, the Lithuanian Government gave a negative conclusion on the proposal debated in the Lithuanian Parliament to introduce penalties for the public promotion of homosexual relations, because it is contrary to international and European Union legislation, as well as the provisions of the Constitution of the Republic of Lithuania, and is regarded as discrimination on the grounds of sexual orientation. In addition, having ratified the Treaty of Lisbon, Lithuania must respect the Charter of Fundamental Rights of the European Union, which prohibits any form of discrimination, including discrimination on grounds of sexual orientation. This bill was condemned by the President of the Republic of Lithuania, Ms Dalia Grybauskaitė. I would like to point out that the amendments proposed in the bill have not yet been adopted by the Parliament of the Republic of Lithuania. Furthermore, the Lithuanian Parliament's Committee on Human Rights has yet to present its conclusion on these proposed amendments. I hope that Lithuania will take into account EU and international criticism, the negative conclusion of the government of the Republic of Lithuania and the European Parliament resolution, and that the Lithuanian Parliament will have the political will to reject the law proposed, which would violate human rights and freedoms, and that all discrimination will be stopped, including discrimination on grounds of sexual orientation.
Madam President, I think it is pretty clear that the message we want to send to the Lithuanian Parliament - and not only to them but also to all those who still presume to debate what are basic facts - is more necessary than ever. I think there are two facts of which we need to remind some colleagues who may have forgotten them. The first is that homosexuality has been declassified as a mental illness; and the second, which is particularly relevant here, is that there is no credible research to show that educating children about homosexuality can affect their sexual orientation.
These are facts, and no legal text or proposed legislation can contradict them. So the message we want to send tomorrow is simply to remind our colleagues that these matters should not be up for discussion. That is why we need to pass this resolution and that is why we also need to support the attempts by the President of Lithuania to stop what is happening. But I insist: the message is directed not only at the Lithuanians but also at all those who still presume, on occasion, to put such matters up for discussion.
(PL) Madam President, it seems to me that there is no more hypersensitive Parliament in the world as regards the protection of the rights of sexual minorities than the European Parliament. The Lithuanian law, which was badly translated in the resolution which we are to vote on, has not yet been passed. The European Parliament is already beginning to criticise one of its Member States. I believe that we should not interfere in the sovereign legislative process in Lithuania, a sovereign state.
We should certainly show more confidence in the legislative process in Lithuania and more understanding for those members of the Lithuanian Parliament who are actually pointing out that children and young people in particular should be better protected against frequently aggressive exposure to material with a sexual content. This is a completely natural debate. It seems that the rights of children in this debate have been completely disregarded. We will not find confidence, respect for sovereignty, restraint or consideration for children's rights in this resolution. This is why we cannot endorse this resolution.
(PL) Madam President, the majority of European Union citizens believe that everyone is equal and everyone has the same rights. However, in some European countries, the level of tolerance for sexual minorities is still too low. There are cases of incitement of hatred towards homosexuals, prohibition of marches for equality, and even legal regulations which contravene European Union law, such as the discriminatory Lithuanian draft law. The creation of a uniform, minimal EU level of protection for people affected by discrimination due to age, sexual orientation, disability, religion or world-view would put a stop to these practices. When will this happen? The complete separation of church and state is important, as homophobia is spreading in those areas where religion plays too great a role. Even now, homosexuality is illegal in 76 countries across the world, and 8 Islamic countries impose the death penalty for homosexual relations. In Europe, at most we only have provisions or draft laws which discredit the free world. This is why our resolution and the EU Anti-Discrimination Directive are so important.
(FR) Madam President, Commissioner, ladies and gentlemen, the amendment which is currently being examined by the Lithuanian Parliament and which would make it a punishable offence to publicly promote homosexuality, was drafted within the framework of a law for the protection of minors against the detrimental effects of public information.
How can we, supposedly for the sake of protecting minors, undermine both freedom of expression and of information, and, above all, sanction discrimination on the basis of sexual orientation? We know very well that a text of this kind leads to concealing one's sexual orientation and runs counter to Lesbian, Gay, Bisexual and Transgender (LGBT) rights which we have defended and which this Parliament has defended. Furthermore, at a time when we are witnessing acts of violence and aggression towards homosexuals, this is an incitement to criminalising homosexuality and a call for violence. We cannot give to young people an image of Europe as a society that is closed, intolerant, inward-looking and that disregards respect for other people.
For us, therefore, this law is in complete contradiction with European values, as contained in the Charter of Fundamental Rights of the European Union and the European Convention for the Protection of Human Rights and Fundamental Freedoms. As has been said, it also goes against the whole antidiscriminatory corpus of Union law, which has greatly contributed to making our national laws more egalitarian in many aspects of everyday life from employment to information or education.
I thank you, Commissioner, for making a very clear statement, and I would like all groups to understand your argument as well as that of my fellow Members. I would like to call upon all fellow Members from all the political groups to join with the Progressive Alliance of Socialists and Democrats in the European Parliament (S&D), the Alliance of Liberals and Democrats for Europe (ALDE), the Greens/European Free Alliance (Verts/ALE) and the Confederal Group of the European United Left - Nordic Green Left (GUE/NGL), who have taken the initiative in drafting this resolution.
(SK) Madam President, why is this Parliament getting involved in a bill submitted by one member of a national parliament? I would like to ask when it was that we began to dictate to Member State lawmakers what they could discuss and what not?
Neither this debate nor the motion for a resolution, which we will vote on tomorrow, relate to a law currently in force. They relate to a non-binding text which is the subject of a debate in the parliament of an EU Member State. The law which potentially threatens media freedom in Hungary is a law currently in force.
Most of us, however, ultimately take the view that, before getting involved in it, we should give the Hungarian Government time to amend the law, if necessary. If nothing else, let us be consistent.
Ladies and gentlemen, let us also put this resolution on hold, at least until the end of the debate in the Lithuanian parliament.
(LT) Madam President, I am from Lithuania, and the resolution being debated today is based on one amendment to the Code of Administrative Offences. I would stress that this is an unfinished legislative process in the national parliament with which the European Parliament is trying to interfere. This is the reading stage, not a final decision, and there have not even been any debates or discussions in the committee. For the sake of justice, I have to say that the institutions that had to evaluate our Parliamentary Group's amendment presented conclusions which are not favourable to the draft, meaning that the projected result being discussed today will probably not be the one we are speaking of here. I therefore cannot support the resolution, as it is an excessive reaction. Once again, I would like to address my friend Mr Higgins. Please do not refer to something you have not experienced. Comparing today's Lithuania with the Soviet Union is simply incomprehensible.
(DE) Madam President, Commissioner, the European Convention for the Protection of Human Rights and Fundamental Freedoms and the Charter of Fundamental Rights of the European Union ban discrimination on grounds of sexual orientation. Articles 6 and 7 of the Treaty on European Union and Article 19 of the Treaty on the Functioning of the European Union oblige the bodies of the EU and all the Member States to fight discrimination on grounds of sexual orientation.
Lithuania is a Member State of the EU and has thus undertaken to share these common values of the 500 million citizens of the Union. Firstly, I welcome the fact that following our first resolution in 2009, the planned act entered into force in Lithuania in a less severe form and that we have not yet become aware of any instance of this law having been applied, and that its application in respect of the ban on the Christopher Street Day Parade failed and the parade took place. I am all the more astonished, therefore, that new legislative measures are now being proposed under which speaking publicly about or providing information on homosexual relations could effectively result in fines of up to EUR 2 900 and there will no longer be equal opportunities for homosexual people - but at least for women.
I therefore welcome the Commission's strategy to combat homophobia and would particularly like to thank Commissioner Reding for emphasising the importance of protecting these fundamental rights through her attendance here in plenary when the time is nearly midnight.
Vice-President of the Commission. - Madam President, I have noted very broad agreement in this House by all the major political parties on the principle of non-discrimination. I believe that if there were a resolution that really underlined this principle and its application in national law - an obligation that the national states have signed up to vis-à-vis the rules of Europe - then this would be a very important moment.
Those parliamentarians who have clearly stated that we are speaking here about a law which is not a law but a proposal by some parliamentarians are right to highlight this fact, but I would also like to point out that both the President of Lithuania and the government of Lithuania have spoken out clearly against those proposals made by some parliamentarians.
I hope that a nearly unanimous decision in tomorrow's vote will underline these principles which have been freely agreed upon by 27 Member States, which are the principles behind our European directives, and which have been reinforced by the Charter of Fundamental Rights. I can only subscribe to the strong position of this Parliament.
I have received two motions for resolutions tabled in accordance with Rule 115(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Wednesday, 19 January 2011.
Written statements (Rule 149)
in writing. - While we are critical of the violations of civil liberties in third countries, we must exercise similar scrutiny in the Member States. It is very disappointing that the Lithuanian Parliament has gone as far as criminalisation of the dissemination of information about sexual orientation on the pretext of protecting minors, religious feelings and political convictions. It is a clear violation of freedom of expression and it cannot be justified even by the will of the majority of the population. Inviolable rights of minorities are always an attribute of democracy, but the Lithuanian Parliament has mistaken populism for democracy. I would like to see the Lithuanian Parliament amending or repealing laws that are, in their essence, homophobic and in breach of the Lithuanian constitutional law, the European Convention on Human Rights, the EU Charter of Fundamental Rights and the International Covenant on Civil and Political Rights. I applaud the courage of the Lithuanian President, Dalia Grybauskaitė, in standing up against discrimination in public and hope that others will follow her suit. However, should the Lithuanian Parliament fail to comply with its international obligations, an intervention on behalf of the European Union is needed.